ACCEPTED
                                                                                         04-14-00751-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                     9/4/2015 9:14:25 AM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK


                                    No. 04-14-00751-CV
                                                                FILED IN
                                 IN THE COURT OF APPEALS 4th COURT   OF APPEALS
                                FOURTH DISTRICT OF TEXAS SAN ANTONIO, TEXAS
                                    SAN ANTONIO, TEXAS   09/4/2015 9:14:25 AM
                                                                KEITH E. HOTTLE
                                                                     Clerk
                       JOSEFINA ALEXANDER GONZALEZ, ET AL,
                                                   Appellants
                                       v.

                               RAYMOND S. DE LEON II, ET AL,
                                                          Appellees

___________________________________________________

               APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME
                        TO FILE MOTION FOR REHEARING
________________________________________________________________________


 Barry Snell                               Eduardo Romero
 State Bar No. 18789000                    Texas State Bar No. 24056227
 David C. “Clay” Snell                     Victor Villarreal
 State Bar No. 24011309                    Texas State Bar No. 24058160
 BAYNE, SNELL & KRAUSE                     VILLARREAL & ROMERO, PLLC
 1250 NE Loop 410, Suite 725               201 W. Del Mar Blvd., Suite 15
 San Antonio, Texas 78209                  Laredo, Texas 78041
 Tel: (210) 824-3278                       Tel.: (956) 727-2402
 Fax: (210) 824-3937                       Fax: (956) 727-2404
 Email: bsnell@bsklaw.com                  Email: romero@vrlawfirm.com
 Email: csnell@bsklaw.com                  Email: villarreal@vrlawfirm.com

                                           Jesus M. Dominguez
                                           Texas Bar No. 00798151
                                           ATTORNEY & COUNSELOR AT LAW
                                           201 W. Hillside Road, Ste. 17
                                           Laredo, Texas 78041
                                           Tel: (956) 728-1477
                                           Fax: (956) 728-1491
                                           Email: lawjmd@swbell.net

                                           ATTORNEYS FOR APPELLANTS
                                       No. 04-14-00751-CV

                                 IN THE COURT OF APPEALS
                                FOURTH DISTRICT OF TEXAS
                                    SAN ANTONIO, TEXAS


                      JOSEFINA ALEXANDER GONZALEZ, ET AL,
                                                        Appellants
                                      v.

                              RAYMOND S. DE LEON II, ET AL,
                                                                           Appellees

            APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO
                      FILE MOTION FOR REHEARING

TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

       COME NOW, Appellants, Josefina Alexander Gonzalez, by and through her Co-

Attorneys-in-Fact, Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa; Judith

Zaffirini, David H. Arredondo, and Clarissa N. Chapa, as Independent Co-Executors of the

Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio Gonzalez

Guerra Exempt Trust; Alexander Residential Development, LP; Alexander Commercial

Development, LP; Alexander Retail Development, LP; D&J Alexander Construction, LP;

D&J Alexander Management, LP; Delfina E. and Josefina Alexander LLC-1; and Delfina

and Josefina Alexander Family Limited Partnership, and file this Unopposed Motion to

Extend Time to File Motion for Rehearing and in support show the Court as follows:

                                      I.      INTRODUCTION

       1.      Appellants are Josefina Alexander Gonzalez, by and through her Co-

Attorneys-in-Fact, Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa; Judith



APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING           PAGE 2 OF 5
Zaffirini, David H. Arredondo, and Clarissa N. Chapa, as Independent Co-Executors of the

Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio Gonzalez

Guerra Exempt Trust; Alexander Residential Development, LP; Alexander Commercial

Development, LP; Alexander Retail Development, LP; D&J Alexander Construction, LP;

D&J Alexander Management, LP; Delfina E. and Josefina Alexander LLC-1; and Delfina

and Josefina Alexander Family Limited Partnership. Appellees are Raymond S. De Leon

II, Successor Trustee of the Delfina and Josefina Alexander Family Trust, and Rocio

Guerra, Individually and as Next Friend of V.G.G. III and M.A.G.

                            II.     ARGUMENTS & AUTHORITIES

       2.      This Honorable Appellate Court may extend the time for filing a Motion to

Rehearing pursuant to Rule 10.5(b) and 49.8 of the TEXAS RULES OF APPELLATE

PROCEDURE.

       3.      The deadline to file the Motion for Rehearing is September 10, 2015.

       4.      Appellants request an additional 30 days to file their Motion for Rehearing,

extending the time until October 10, 2015.

       5.      This is Appellants first request for an extension of time to file their Motion

for Rehearing. This Court has not previously extended the time to file a Motion for

Rehearing.

       6.      Appellants requests this extension as a result of Mr. Robinson C. Ramsey,

Ms. Joyce W. Moore, and Ms. Paula C. Boston’s withdrawal as counsel of record and

substitution of Mr. Barry Snell as lead attorney for Appellants.




APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING         PAGE 3 OF 5
       7.      Certificate of Conference. The undersigned has conferred via email with Ms.

Judith Blakeway and Mr. Jeffrey T. Knebel, counsel for Appellee’s, and this motion is

unopposed.

                                           III.    PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellants pray that this Honorable

Appellate Court grant the Motion to Extend Time to the Motion for Rehearing as requested

herein. Appellants further request for any and all further relief to which they may be

entitled.

                                               Respectfully submitted,

                                               /s/ Barry Snell
                                               Barry Snell
                                               State Bar No. 18789000
                                               David C. “Clay” Snell
                                               State Bar No. 24011309
                                               Bayne, Snell & Krause
                                               1250 NE Loop 410, Suite 725
                                               San Antonio, Texas 78209
                                               Tel: (210) 824-3278
                                               Fax: (210) 824-3937
                                               Email: bsnell@bsklaw.com
                                               Email: csnell@bsklaw.com

                                               Eduardo Romero
                                               Texas State Bar No. 24056227
                                               Victor Villarreal
                                               Texas State Bar No. 24058160
                                               VILLARREAL & ROMERO, PLLC
                                               201 W. Del Mar Blvd., Suite 15
                                               Laredo, Texas 78041
                                               Tel.: (956) 727-2402
                                               Fax: (956) 727-2404
                                               Email: romero@vrlawfirm.com
                                               Email: villarreal@vrlawfirm.com



APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING         PAGE 4 OF 5
                                               Jesus M. Dominguez
                                               Texas State Bar No. 00798151
                                               Attorney at Law
                                               201 W. Hillside Rd., Suite # 17
                                               Laredo, Texas 78041
                                               Tel: (956)728-1477
                                               Fax: (956)728-1491
                                               Email: lawjmd@swbell.net


                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing document has been
served on September 5, 2015, to the following counsel of record:

Judith R. Blakeway
Email: Judith.blakeway@strasburger.com
James Maverick McNeel
Email: james.mcneel@strasburger.com
Laura C. Mason
Email: laura.mason@strasburger.com
STRASBURGER & PRICE, LLP
2301 Broadway
San Antonio, Texas 78215
Attorneys for Raymond S. De Leon II, Trustee of the Family Trust

Jeffrey T. Knebel
Email: jtknebel@ohkdlaw.com
Michael B. Knisely
Email: mbknisely@ohkslaw.com
OSBORNE, HELMAN, KNEBEL & DELEERY, LLP
301 Congress Avenue, Suite 1910
Austin, Texas 78701
Attorneys for Rocio G. Guerra

                                               /s/ Barry Snell
                                               BARRY SNELL




APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING         PAGE 5 OF 5